   Case: 1:12-cv-04693 Document #: 493 Filed: 09/26/18 Page 1 of 2 PageID #:9914



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FIFTH THIRD MORTGAGE COMPANY,                        )
                                                     )
                      Plaintiff,                     )
                                                     )       Case No. 1:12-cv-4693
       v.                                            )
                                                     )       Honorable Matthew F. Kennelly
IRA KAUFMAN, et al.                                  )

                              AMENDED JUDGMENT ORDER

       This matter coming to be heard, due notice having been given, and the Court being fully

advised in the premises;

       IT IS HEREBY ORDERED THAT:

       1.      Judgment is entered in favor of plaintiff Fifth Third and against defendant Kaufman

on counts 4, 5, 6, 7, 8, 9, and 10 of plaintiff’s second amended complaint,

       2.      Plaintiff Fifth Third is awarded damages of $1,570,482.52, as well as $763,659.32

in pre-judgment interest against defendant Kaufman, for a total judgment of $2,334,141.04;

       3.      Judgment is also entered in favor of plaintiff Fifth Third and against defendant

Traditional Title on counts 4 and 5 of plaintiff's second amended complaint;

       4.      Plaintiff Fifth Third is awarded damages of $305,611.93, as well as $151,781.05 in

pre-judgment interest against defendant Traditional Title, for a total judgment of $457,392.98; and

       IT IS FURTHER AGREED BY THE PARTIES THAT:

       1.      Fifth Third’s claims against Eliot Higueros, Zeal Management, LLC, KRK

Financial Services, Atinuke Okoye, 4725 S. Michigan, LLC, Jeffrey Townsend, and Michael

Coyle are dismissed with prejudice, with each party to bear its own fees and costs;




                                                 1
                                                                                         A
   Case: 1:12-cv-04693 Document #: 493 Filed: 09/26/18 Page 2 of 2 PageID #:9915



       2.     All of Chicago Title Insurance Company’s cross claims against Traditional Title

Company, LLC are dismissed with prejudice, with each party to bear its own fees and costs;

       3.     All of Theodore Theodosiadis’ cross claims against Ira Kaufman and Traditional

Title Company, LLC are dismissed with prejudice, with each party to bear its own fees and costs;

       All claims have now been fully and finally resolved.




       Dated: September 26, 2018            Entered:          ___________________________
                                                              Honorable Matthew F. Kennelly


JOINTLY SUBMITTED BY:

/s/ Alex Darcy                                                /s/ Jeffrey Strange
Alex Darcy                                                    Jeffrey Strange
C. Randall Woolley                                            Rod Radjenovich
Askounis & Darcy, PC                                          Jeffrey Strange & Associates
444 North Michigan Avenue, Suite 3270                         717 Ridge Road
Chicago, IL 60611                                             Wilmette, IL 60091
(312) 784-2400                                                (847) 256-7377
Attorneys for Fifth Third Mortgage Company                    Attorneys for Ira Kaufman and
                                                              Traditional Title Company, LLC

/s/ Nathan Grzegorek                                          /s/ Joel A. Schechter
James Larson                                                  Joel A. Schechter
Nathan Grzegorek                                              Law Offices of Joel A. Schechter
Plunkett Cooney PC                                            53 W. Jackson Blvd., Suite 1522
221 N. LaSalle – Ste. 1550                                    Chicago, IL 60604
Chicago, IL 60601                                             (312) 332-0267
(312) 422-1903                                                Attorney for Theodore Theodosiadis
Attorneys for Chicago Title Insurance Company




                                               2
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

FIFTH THIRD MORTGAGE COMPANY                              )
                                                          )
                      Plaintiff,                          )       Case No. 12 C 4693
       V.                                                 )       Judge Matthew F. Kennelly
                                                          )
IRA KAUFMAN, et al.                                       )
                                                          )
                      Defendant.                          )
                                                          )
                                                          )
MORGAN STANLEY & COMPANY, LLC                             )
                                                          )
                      Respondent                          )

               CITATION TO DISCOVER ASSETS TO A THIRD PARTY

TO:           Morgan Stanley & Co.
              233 S Wacker Dr
              Ste 8600
              Chicago, IL 60606


        YOU ARE REQUIRED to serve your answer to this Citation on the form appearing
attached hereto and appear on January 17, 2020 at 9:30 a.m. at the office of Askounis & Darcy,
PC, located at 444 North Michigan Avenue, Suite 3270, Chicago, Illinois 60611.

       Judgment was entered in favor of FIFTH THIRD MORTGAGE COMPANY and against
IRA T. KAUFMAN on September 26, 2018 in the Northern District of Illinois under Case Number
12 C 4693 in the amount of $2,334,141.01, and the full amount remains unsatisfied. Further sums
may become due as costs and interest accrues.

       Your answer will inform the Court as to the status of any assets you may hold belonging
to IRA T. KAUFMAN.

       By January 17, 2020 at 9:30 a.m., YOU ARE COMMANDED to produce the following
documents to Askounis & Darcy, PC, Attn: C. Randall Woolley, 444 N. Michigan Avenue, Suite
3270, Chicago, IL 60611, (312)784-2410 (fax); rwoolley@askounisdarcy.com:

                           SEE RIDER A ATTACHED HERETO.

        You are PROHIBITED from making or allowing any transfer or other disposition of, or
interfering with, any property not exempt from the enforcement of a judgment, a deduction order


                                                                                                  B
or garnishment, property belonging to the judgment debtor or to which he may be entitled or which
may thereafter be acquired by or become due to him, and from paying over or otherwise disposing
of any moneys not so exempt, which are due to the judgment debtor. This prohibition shall remain
in effect until further order of court or termination of the proceeding. You are not required to
withhold the payment of any monies beyond double the amount of the total sum due the judgment
creditor.

       WARNING: Your failure to comply with the citation proceeding may result in judgment
being entered against you for the unsatisfied amount of this judgment. 735 ILCS 5/2-1402(f)(1),
made applicable herein by Federal Rule of Civil Procedure 69.

    WARNING: YOUR FAILURE TO ANSWER AS HEREIN DIRECTED MAY CAUSE
YOU TO BE BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF
CONTEMPT OF COURT, WHICH MAY BE PUNISHABLE BY FINE OR IMPRISONMENT.

               CERTIFICATE BY ATTORNEY FOR JUDGMENT CREDITOR

       Judgment was entered on September 26, 2018 in favor of Plaintiff FIFTH THIRD
MORTGAGE COMPANY and against Defendants IRA KAUFMAN in the amount of
$2,334,141.01 and TRADITIONAL TITLE COMPANY, LLC, in the amount of $457,392.98 plus
post-judgment interest, in case number 12 C 4693 and the full amount remains unsatisfied. A true
and correct copy of the Judgment is attached hereto.

        I, the undersigned, certify that the above information regarding the amount of the judgment,
the date of the judgment, or its revival date, the balance due thereon, the name of the Court and
the number of the case is true and correct.


                                              By:       c.y-MltAih
                                                      D. Alexander Darcy, Esq. (ARDC # /6^20515)
                                                      C. Randall Woolley, Esq. (ARDC # 06Z80067)
                                                      ASKOUNIS & DARCY, P.C.
                                                      444 N. Michigan Ave., Suite 3270
                                                      Chicago,IL 60611
                                                      312/784-2400
                                                      312/784-2410 (Facsimile)
                                                      adarcy@askounisdarcy.com
                                                      rwoolley@askounisdarcy.com

Clerk of the District Court for the




Date
                ANSWER OF THIRD PARTY RESPONDENT CITATION

Citation/Respondent: Morgan Stanley & Co.            Citation Date: January 17, 2020

Defendant’s Name:     Ira T. Kaufman           Case No: 1:12-cv-04693

                              Judgment Balance: $2,334,141.01
                 This is a Citation: Freeze up to double the Judgment Balance.



                                    INTERROGATORIES
   1. On the date of service of the citation, did you have in your possession, custody or control
      any personal property or monies belonging to the judgment debtor?          Yes       No
             IF THE ANSWER IS “YES” GO TO NEXT QUESTION. IF “NO” GO TO
                                            INSTRUCTIONS.

   2. Is this an IRA account? Or have all of the deposits made during the past 90 days been
      electronically deposited and identified as exempt Social Security, Unemployment
      Compensation, Public Assistance, Veteran’s Benefits, Pension or Retirement or by a
      source drawing from any other statutory exemptions?         Yes       No
               IF THE ANSWER IS “YES” GO TO NEXT QUESTION. IF “NO” GO TO
                                           INSTRUCTIONS.

   3. Is/Are the mortgage account(s)’ current balance equal to or less than the total of the
      exempt deposits?       Yes       No
             IF YOU ANSWERED “YES” TO ALL 3 QUESTIONSAND FUNDS IN THE
            ACCOUNT(S) ARE EXEMPT, DO NOT FREEZE THE FUNDSAND GO TO
                                   “INSTRUCTIONS” BELOW.


   4.   ACCOUNT BALANCE                        AMOUNT CLAIMED

   A) Account (including Mortgage          $                              $
       Loan)

   B) Check/MMA/Now Account                $                              $

   C) Certificate of Deposit               $                              $

   D) Trust Account/Other                  $                              $
        (Describe)
   E) Safety Deposit               Yes          No

   F) Land Trust No.

   G) Less Right of Offset for Loans                                       $

                                          TOTAL AMOUNT FROZEN: $

   If any description is necessary for the above accounts, please provide your answer here:




         Account Number                   Source                           Monthly Amount


   5. List all electronic deposits into account(s) and their source(s) except deposits:




   Name                             Name                               Name

   Address                           Address                           Address
   6. List all joint account holders or adverse claimants:


   Account Type:                    Account Type:                    Account Type:
   Checking      Savings            Checking      Savings            Checking      Savings
   Account Number:                  Account Number:                  Account Number:


                                         INSTRUCTIONS

(l.)Fill out and sign the certification below. (2.) Fax or mail a copy of this Answer to (i)
Plaintiffs attorney and (ii) Judgment Debtor within ten (10) days of receipt.
                                      CERTIFICATION

Under the penalties as provided by law, the undersigned certifies that the statements set forth in
this instrument are true and correct and that I have mailed this Answer to Judgment Debtor (s) and
Judgment Creditor.

Date:                                            Print Agent Name:

Respondent Name:                                 Signature of Agent:

Address:

Telephone:                                       FAX:
                                      RIDER A
                TO THE CITATION TO DISCOVER ASSETS TO A THIRD PARTY

PURSUANT TO THE CITATION TO DISCOVER ASSETS TO A THIRD PARTY regarding the
Judgment Debtor, Ira Kaufman, hereinafter referred to as the “Judgment Debtor”

YOU ARE COMMANDED to:

    1. Produce copies of any and all bank statements and checks on all accounts of the Judgment
       Debtor, including but not limited to cancelled checks, wire transfers, deposit slips, and
       withdrawal slips, including front and back, for any and all bank accounts including, but not
       limited to, checking and/or savings accounts currently and/or previously owned by the Judgment
       Debtor, jointly and/or separately, for the period from September 26, 2018 to present, or the last
       six (6) months of statements if the account(s) is/are closed.

    2. Produce any and all books, documents and records regarding the Judgment Debtor including, but
       not limited to:
           a. Applications for any and all accounts;
           b. Signature cards; and
           c. Lines of Credit as well as account statements for the past year.

    3. Produce any and all safety or safe deposit box records of the named defendant.

    4.   Seal any and all safe or safety deposit box(es) of the named defendant until further notice of
         court.

    5. Produce any and all books, documents and records regarding any loans and/or leases made by the
       institution to the Judgment Debtor including, but not limited to:
            a. Applications for any and all loans or leases;
            b. All payment records;
            c. Copies of the front and back of the last three payments made to your institution for each
                loan and/or lease; and
            d. Any and all Notices of Default sent to the Judgment Debtor.

    6. Produce any correspondence to, from or regarding the Judgment Debtor from September 26, 2018
       to present.

    7. Produce any and all books, documents and records regarding any permissive user of, approved
       signor of or other individuals with access to the accounts of the Judgment Debtor including, but
       not limited to:
           a. Applications for any and all accounts;
           b. Signature Cards;
           c. Loans and/or leases as well as payment records for the past year; and
           d. Lines of Credit as well as account statements for the past year.

  8. Produce any correspondence to, from or regarding any permissive user of, approved signor of or
     other individuals with access to the accounts of the Judgment Debtor since September 26, 2018 to
     present.
CALL THIS OFFICE AT (312) 784-2400 PRIOR TO PRODUCING DOCUMENTS THAT
WOULD INCUR ANY COST TO THIS OFFICE. PLEASE REFER TO THE CASE NAME IN
THE UPPER LEFT OF THE CITATION.
                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FIFTH THIRD MORTGAGE COMPANY

                                            v.                             12 c 4693

IRA KAUFMAN, et al.
                           Affidavit of Special Process Server

      Jeffrey F. Mills, being first duly sworn on oath, deposes and states as
follows:

I.     That his office is located at 615 Mallard Court,                                       #D-1,              Bartlett,   IL,
       60103.

II.    That he served the within Citation to Discover Assets To Third Party on
       the within named,                        2                , by leaving a
       copy with M/lZK K/lrJiA         , an agent of the third party respondent
       on /A        ■

III.       (a) That the sex, race and approximate age of the defendant or other
       person with whom he left the Citation are as follows:
       Sex      ___ Race    \aJ_____ Approximate Age_
       Other:__________________________________________________

           (b) That the place where and the date and time of the day when the
       Citation was left with the defendant or other person were as follows:
       Place: <^33 £> U/1CW                          ____________
       Date:                      Time of day:

IV.    That he mailed       a   copy   of   the 3rd                  Party      Citation                    to   the judgement
       debtor, 3C.fjl.fi                      on  -                   Cj    .

yr.    That he   wa? ..naklo hr,   r.^rve_.frh?   t.t   j. fch-j-g                IH'I ITl !-■ I   |-|- .

VI.    That the fee for the service of the documents was $100.00.

       I declare under penalty of perjury under the laws of the
       United States of America that the foregoing information
       contained in the Return of Service and Statement of Fees
       is true and correct.

                                                             _____ _________________________
                                                             Jeffrey F. Mills
                                                             615 Mallard Court, Dl
                                                             Bartlett, IL 60103
                                                             312-953-7677
                                                             PERC# 129214936




                                                                                                                             C
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IELINOIS
                               EASTERN DIVISION

FIFTH THIRD MORTGAGE COMPANY                         )
                                                     )
                    Plaintiff,                       )         Case No. 12 C 4693
       v.                                            )         Judge Matthew F. Kennelly
                                                     )
IRA KAUFMAN, et al.                                  )
                                                     )
                    Defendant.                       )
____________________________________________________ )
MORGAN STANLEY & COMPANY, LLC                        )
                                                     )
                    Third Party Respondent.          )

                                      CITATION NOTICE

TO:    Ira T. Kaufman
       300 N. Canal, #3601
       Chicago, IL 60606

Judgment Debtor’s last known address:

Name:           Ira Kaufman
Address:        300 N. Canal, #3601
City/State/Zip: Chicago, IL 60606

       A judgment was entered in favor of FIFTH THIRD MORTGAGE COMPANY and against
IRA T. KAUFMAN on September 26, 2018 in the Northern District of Illinois under Case Number
12 CV 4693 in the amount of $2,334,141.01, and the full amount remains unsatisfied. Further
sums may become due as costs and interest accrues.

Name and address of Attorney for Judgment Creditor or Judgment Creditor (if without an
attorney):

Atty. No.:      6280067
Name:           Askounis & Darcy, PC / C. Randall Woolley
Atty, for:      Plaintiff
Address:        444 North Michigan Avenue, Suite 3270
City/State/Zip: Chicago, IL 60611
Telephone:      (312)784-2400

Name of person to receive Citation: Morgan Stanley & Company, LLC.



                                              1                                        D
Date of examination:                  January 17, 2020 at 9:30 A.M.

Place of Examination:                 Askounis & Darcy, PC
                                      444 North Michigan Avenue
                                      Suite 3270       __________
                                      Chicago, IL 60611

        NOTICE: A citation has been issued against the person or entity named above. The citation
directs that the person or entity appear for examination for the purpose of allowing the judgment
creditor to discover income and assets belonging to the judgment debtor or in which the judgment
debtor has an interest. The citation was issued on the basis of a judgment against the judgment
debtor and in favor of the judgment creditor in the amount stated above. On or after the
examination date stated above, the court may compel the application of any discovered income or
assets toward payment of the judgment.

       The amount of income or assets that may be applied toward the judgment is limited by
federal and Illinois law. THE JUDGMENT DEBTOR HAS THE RIGHT TO ASSERT
STATUTORY EXEMPTIONS AGAINST CERTAIN INCOME OR ASSETS OF THE
JUDGMENT DEBTOR WHICH MAY NOT BE USED TO SATISFY THE JUDGMENT IN
THE AMOUNT STATES ABOVE, (see below):

        (1.)    Under Illinois or federal law, the exemption of personal property owned by the
        debtor includes the debtor’s equity interest, not to exceed $4,000 in value, in any
                personal property as chosen by the debtor, including money in a bank account.
        (2.)   Social Security and SSI benefits;
        (3.)   Public assistance benefits;
        (4.)    Unemployment compensation benefits;
        (5.)   Worker’s compensation benefits;
        (6.)   Veteran’s benefits;
        (7.)    Circuit breaker property tax relief benefits;
        (8.)    The debtor’s equity interest, not to exceed $2,400 in value, in any one motor
vehicle;
        (9.)    The debtor’s equity interest, not to exceed $1,500 in value, in any implements,
professional books, or tools of the trade of the debtor;
        (10.) Under Illinois law every person is entitled to an estate in homestead, when it is
owned and occupied as a residence, to the extent in value of $15,000, which homestead is exempt
from judgment.
        (11.) Under Illinois law, the amount of wages that may be applied toward a judgment is
limited to the lesser of (i) 15% of gross weekly wages or (ii) the amount by which disposable
earnings for a week exceed the total of 45 times the greater of the state or federal minimum hourly
wage.
        (12.) Under federal law, the amount of wages that may be applied toward a judgment is
limited to the lesser of (i) 25% of disposable earnings for a week or (ii) the amount by which
disposable earning for a week exceed 30 times the federal minimum hourly wage.
        (13.) Pension and retirement benefits (including IRA accounts) and refunds may be
claimed as exempt under Illinois law.


                                                 2
               The judgment debtor may have other possible exemptions under the law.

THE JUDGMENT DEBTOR HAS THE RIGHT TO DECLARE EXEMPT CERTAIN INCOME
OR ASSETS OR BOTH. The judgment debtor also has the right to seek a declaration at an earlier
date by notifying the clerk in writing at the office of the Clerk of the District Court, 20th Floor,
219 South Dearborn, Chicago, Illinois. When so notified, the Clerk of the District Court will
obtain a prompt hearing date from the court and will provide the necessary forms that must be
prepared by the judgment debtor or the attorney for the judgment debtor and sent to the judgment
creditor or the judgment creditor’s attorney by regular first class mail, regarding the time and
location of such hearing.

This notice may be sent to the judgment debtor by regular first class mail.

   CERTIFICATION OF MAILING BY ATTORNEY FOR JUDGMENT CREDITOR

Under penalties as provided by law, the undersigned certifies that she mailed by regular first-
class mail a copy of the citation notice to defendant at the address shown below upon filing of
the citation or within three business days of service if served upon Third Party Respondent.


                       Date of mailing:


                                      By:
                                              D. Alexander Darcy, Esq. (AR^C # 6220515)
                                              C. Randall Woolley, Esq. (ARDC# 06280067)
                                              ASKOUNIS & DARCY, P.C.
                                              444 N. Michigan Ave., Suite 3270
                                              Chicago, IL 60611
                                              (312) 784-2400 (t)
                                              (312) 784-2410 (f)
                                              adarcy@askounisdarcy.com
                                              rwoolley@askounisdarcy.com




                                                 3
E
